Fourth Court of Appeals
                                 San Antonio, Texas
                                      January 23, 2019

                                    No. 04-18-00775-CR

                                   The STATE of Texas,
                                        Appellant

                                             v.

                                   Gabriel Rene PEREZ,
                                         Appellee

                       From the County Court, Kinney County, Texas
                                 Trial Court No. 10134CR
                       Honorable Spencer W. Brown, Judge Presiding


                                      ORDER
       The State’s Motion Relating to Case Records and to Findings of Fact and Conclusions of
Law is hereby DENIED.


                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of January, 2019.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court